 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
10   COLLEEN BARBARITA, et al.,                          Case No.: 2:18-cv-00373-JCM-NJK
11          Plaintiff(s),                                Order
12   v.                                                  (Docket No. 31)
13
     BANK OF AMERICA, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant Equifax, Inc.’s motion for change of attorney
17 designation. Docket No. 31. Defendant seeks to substitute Jeremy J. Thompson, Esq. in the place
18 of Nicholas M. Wieczorek Esq., both of the law firm Clark Hill, PLLC. Id. The Court GRANTS
19 Defendant’s motion. Docket No. 31.
20         IT IS SO ORDERED.
21         Dated: January 7, 2019
22                                                          _______________________________
                                                            NANCY J. KOPPE
23                                                          United States Magistrate Judge
24
25
26
27
28

                                                  1
